Citation Nr: 1600906	
Decision Date: 01/11/16    Archive Date: 01/21/16

DOCKET NO.  12-25 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for bilateral knee disabilities, to include degenerative joint disease and chondromalacia patella.

2. Entitlement to service connection for a low back disability, to include arthritis and low back sprain or strain.

3. Entitlement to service connection for bilateral carpal tunnel syndrome (CTS).

4. Entitlement to service connection for fibromyalgia.

5. Entitlement to service connection for a cyst on the neck.

6. Entitlement to service connection for left hip trochanteric bursitis.

7. Entitlement to service connection for a right hip condition.

8. Entitlement to service connection for residuals of a total hysterectomy.
9. Entitlement to service connection for fibrocystic breast disease.

10. Entitlement to service connection for left shoulder tendonitis.

11. Entitlement to service connection for a right shoulder condition.

12. Entitlement to service connection for an acquired psychiatric disorder, to include depression with insomnia.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. G. Alderman, Counsel


INTRODUCTION

The Veteran served on active duty from August 1979 to August 1981.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

A hearing was held in August 2015 by means of video conferencing equipment with the Veteran in West Palm Beach, Florida, before Kathleen K. Gallagher, a Veterans Law Judge, sitting in Washington, DC, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.

The current record before the Board consists entirely of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).

The issues of entitlement to service connection for residuals of a hysterectomy, fibrocystic breast disease and an acquired psychiatric disorder are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1. A current disability of either knee did not have its onset in service, nor is it the result of a disease or injury incurred in service.

2. There is no current diagnosis of a low back disorder.

3. Bilateral CTS did not have its onset in service, nor is it the result of a disease or injury incurred in service.

4. Fibromyalgia did not have its onset in service, nor is it the result of a disease or injury incurred in service.

5. The Veteran does not contend and the evidence does not show that the cyst on her neck manifested during service and the evidence does not show that it is otherwise related to service.

6. There is no current diagnosis of a disability of either hip.
7. There is no current diagnosis of a disability of the right shoulder.

8. Left shoulder tendonitis did not have its onset in service, nor is it the result of a disease or injury incurred in service.


CONCLUSIONS OF LAW

1. The criteria for service connection for a bilateral knee disability, to include chondromalacia patella and degenerative joint disease, have not been met.  38 U.S.C.A. §§ 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

2. The criteria for service connection for a low back disability, to include arthritis and sprain or strain, have not been met.  38 U.S.C.A. §§ 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303(b), 3.307, 3.309(a) (2015).

3. The criteria for service connection for bilateral CTS have not been met.  38 U.S.C.A. §§ 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

4. The criteria for service connection for fibromyalgia have not been met.  38 U.S.C.A. §§ 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

5. The criteria for service connection for a cyst on the neck have not been met.  38 U.S.C.A. §§ 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

6. The criteria for service connection for bilateral hip disabilities have not been met.  38 U.S.C.A. §§ 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

7. The criteria for service connection for bilateral shoulder disabilities have not been met.  38 U.S.C.A. §§ 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015).

Here, the duty to notify was satisfied by way of a letter sent to the Veteran in March 2008 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  The letter informed the Veteran of what evidence was required to substantiate the claim and of her and VA's respective duties for obtaining evidence.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO attempted to obtain identified private treatment records and made multiple attempts to obtain service treatment records.  Unfortunately, a complete copy of the Veteran's service records has not been obtained.  The RO notified her in July and September 2008 that attempts to obtain her records were unsuccessful.  The National Personnel Records Center (NPRC) and VA Records Management Center (RMC) indicated that her records were not available and that future attempts to locate them would be futile.  The RO asked her to submit any copies she might have.  A formal finding of unavailability of records was issued in September 2008.  Based on the Veteran's report that her records might have been filed with her ex-husband's records as his dependent, attempts were made to obtain treatment records directly from the hospital at Anderson AFB and Bergstrom AFB in November 2008.  In December 2009, Anderson AFB indicated that records for the Veteran were not available and that her active duty records would have been retired after separation from service.  Further, a new record would have been created based on her sponsor's social security number.  Another response was received in March 2010 indicating that Andersen Clinic in Guam had no records.  The Veteran notified VA that the NPRC had informed her that her records had been transferred to a VA office.  See NPRC Letter, May 2005 and May 2010.  Another formal finding of unavailability of records was issued in December 2010 documenting all attempts to obtain records from identified facilities.

The RO has obtained VA treatment records and available service treatment records.  The Veteran submitted copies of records and was provided an opportunity to set forth her contentions during the hearing before the undersigned Veterans Law Judge.

The Veteran was not afforded VA examinations for the claims decided herein.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals for Veterans Claims has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In this case, a VA examination was not provided for the knees, bilateral CTS, fibromyalgia, or the cyst of the neck because no evidence "indicates" that there "may" be a nexus between any current disability or symptoms and the veteran's service.  As discussed below, neither the medical or lay evidence suggests a link between service and current disabilities of either knee, bilateral CTS, fibromyalgia, or the cyst of the neck.

A VA examination was not provided for the lumbar spine or the hips.  As discussed below, the Veteran has not had a diagnosis of the spine or hips during the pendency of the claim.  The Board acknowledges the Veteran's reports of pain; however, pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part, and vacated and remanded in part sub nom.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001); Evans v. West, 12 Vet. App. 22, 31-32 (1998).  Accordingly, without evidence of a current lumbar spine disability or disability of either hip, a VA examination is not warranted for these disabilities.

A VA examination was not provided for the right or left shoulder.  As discussed below, the only diagnosis of the right shoulder noted during the pendency of the claim is "pain."  Pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  Sanchez-Benitez, 13 Vet. App. 282.  Accordingly, without evidence of a current right shoulder disability, a VA examination is not warranted.  

Regarding the left shoulder, during the pendency of the claim, diagnoses of pain and tendonitis were indicated.  However, the medical evidence does not indicate or suggest a relationship between the tendonitis and service.  As discussed below, the Veteran's lay statements regarding the etiology of the left shoulder disability are not credible.  Therefore, without evidence suggesting a nexus between the left shoulder disability and service, a VA examination is not warranted.  

Significantly, neither the Veteran nor her representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II. Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1131 (West 2015).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

To establish service connection for a disability resulting from a disease or injury incurred in service, or to establish service connection based on aggravation in service of a disease or injury which pre-existed service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence or aggravation of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred or aggravated in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1) (2015).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify.").

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Although all the evidence has been reviewed, only the most relevant and salient evidence is discussed below.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (holding that the Board must review the entire record but does not have to discuss each piece of evidence).

A. Knees

The Veteran filed a claim for service connection for bilateral knee disabilities, to include degenerative joint disease and chondromalacia patella.  She testified before the Board that the two conditions are essentially the same.  See Transcript, page 27.  She testified that she did not have left knee problems prior to service and stated that during service, she was treated for both knees.  Id. at 6.  She was on light duty at Bergstrom AFB.  After service, she was given knee braces for both knees.  Id. at 7.  She related her knee problems to running, marching, lifting heavy items, and buffing and waxing floors during service.  Her treatment included medication and knee braces.  Id.  She testified that she had been diagnosed with degenerative joint disease at Andersen AFB.

As discussed above, a complete copy of the Veteran's service treatment records are not available.  The available service treatment records do not show treatment of the knees.  Notably, a "problem list" that the Veteran submitted from the Phoenix VA Medical Center (VAMC) shows a list of medical conditions dating back to 1985.  This list shows a notation of multiple arthralgias as of May 1993 but does not indicate complaints or diagnoses related to either knee.

The Veteran sought treatment at VA facilities in July 2002.  The treatment records indicate a past medical history of a left knee brace.  A pain screen questionnaire shows report of bilateral knee pain and an indication that it existed since service.  See Ambulatory/Outpatient Care Note and Outpatient Visit Survey, July 10, 2002.  

A record dated in April 2005 shows a diagnosis of chondromalacia patella; however, a specific knee was not indicated.  An August 2005 treatment record shows the Veteran reported her left knee pain started in the 1990s without injury.  X-rays taken of the knees were within normal limits in May 2005.  The diagnosis was chondromalacia patella.

Treatment records dated in 2012, show complaints of bilateral knee pain and the use of knee braces, bilaterally.  Arthralgia of the knees was indicated.  See VA treatment record, February 3, 2012.

Based on the evidence, service connection for bilateral knee disabilities, to include degenerative joint disease and chondromalacia patella, is not warranted.  The Veteran has diagnoses of the knees, to include arthralgia and chondromalacia patella.  However, the medical evidence does not indicate a nexus between the current disabilities and service.  No medical provider has indicated or suggested that the Veteran's current knee disabilities are related to service.  Further, the medical evidence does not support a finding of service connection based on chronicity and continuity of symptoms since service.  At most, assuming the multiple arthralgias noted in May 1993 included joint pain of the knees, which would be consistent with her report in August 2005 that her left knee pain manifested in the 1990s without injury, this would be the first indication of knee symptomatology, dating more than 11 years after separation from service. 

The Board has considered the Veteran's lay statements, but finds her statements not credible.  Laypersons are competent to report subjective symptoms and occurrences, such as injuries and pain.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (lay witness capable of diagnosing dislocated shoulder); Barr, 21 Vet. App. at 308-309 (lay testimony is competent to establish the presence of varicose veins); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Falzone v. Brown, 8 Vet. App. at 405 (lay person competent to testify to pain and visible flatness of his feet).

However, in this case, the Veteran's statements have been inconsistent regarding the manifestation of her bilateral knee disabilities.  In July 2002, the Veteran reported that she had had bilateral knee pain since service.  In April 2005, she reported that her left knee pain started in the 1990s; she did not relate her pain to service.  Further, the medical records do not support her allegation of chronic knee disabilities during and since service.  As discussed above, the medical problem list dating back to 1985 does not show report of complaints or diagnoses of the knees.  Assuming the multiple arthralgias noted in May 1993 included joint pain of the knees, which would be consistent with her report in August 2005 that her left knee pain manifested in the 1990s without injury, this would be the first indication of knee symptomatology, dating more than 11 years after separation from service.  In addition, her report of having been diagnosed with degenerative joint disease of the knees at Andersen AFB is not supported by the evidence.  X-rays of the knees taken in 2005 were within normal limits.  Degenerative joint disease was not indicated at that time or at any time during the pendency of her claim.  While the Veteran is competent to report treatment of her knees and knee symptoms, the Board finds her statements over time are inconsistent and/or unsupported by the medical evidence.  Accordingly, the Board finds her statements not credible.

Based on the foregoing, the Board finds the evidence does not support a finding of service connection for either knee.  While she has diagnoses related to each knee, a nexus to service has not been shown.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  As the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b).  The appeal is denied.

B. Lumbar Spine

The Veteran seeks service connection for lumbar spine disabilities, including arthritis and sprain or strain.  During her testimony before the Board, she indicated that her back problems started at her first duty station.  She said she strained her back while building bubbles, simulated rooms, and buildings for war games, and lifting heavy equipment.  Id. at 19.  She testified that x-rays were taken and she was diagnosed with low back strain.  The Veteran indicated that she filed a claim when she got out of service, in the early 1980s, but was denied benefits due to lack of evidence.  She reported that she had a diagnosis of low back arthritis.  Id. at 26.

The problems list from the Phoenix VAMC shows chronic low back pain in November 1985.  In August 2005, she said she had low back pain during service, which had been diagnosed as low back sprain.  She reported that she was treated in Phoenix and was told that she had arthritis of the lower back.  She reported ongoing symptoms of low back pain.  The impression was chronic low back pain.

The Board has reviewed the evidence but finds service connection for a lumbar spine disability is not warranted.  The Veteran filed her claim for service connection in February 2008.  Since that time, the medical evidence has not shown a current low back disability.  There is no diagnosis of low back sprain or strain.  While the Veteran reported having a diagnosis of arthritis of the spine, there is no x-ray evidence or a diagnosis of arthritis noted in any of the treatment records.  The Board acknowledges that the Veteran is competent to report subjective symptoms and occurrences, such as injuries and pain; however, she is not competent to diagnose disabilities such as arthritis.  Arthritis is not a disability that is capable of direct observation, such as a separated shoulder, varicose veins, and flat feet, but more resembles rheumatic fever, which involves processes that cannot be directly observed.  See Jandreau, 492 F.3d at 1377; Barr, 21 Vet. App. at 308-309; Woehlaert, 21 Vet. App. at 462; Falzone, 8 Vet. App. at 405.

At most, there is a diagnosis of chronic low back pain; however, this was noted in August 2005, prior to the filing of her claim.  Moreover, pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part, and vacated and remanded in part sub nom.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001); Evans v. West, 12 Vet. App. 22, 31-32 (1998).

Based on the foregoing, the Board finds the Veteran does not have a current lumbar spine disability subject to service connection.  In the absence of any current diagnosed disability, service connection may not be granted.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service connection cannot be granted if the claimed disability does not exist).  The appeal is denied.

C. Carpal Tunnel Syndrome

The Veteran seeks service connection for carpal tunnel syndrome (CTS).  During her hearing before the Board, she testified that she started having problems with CTS at Andersen AFB, where the condition was diagnosed.  See Transcript, 11-13.  She was a clerk typist and reported that her CTS started with her thumbs, which would lock up.  She had a nerve conduction study and was told she had median nerve entrapment of the hands, wrists, and arms.

July 2002 VA treatment records show complaints of right hip, bilateral knee, and left elbow pains.  She did not report pains of any other joint, to include her thumbs, hands, or wrists.  

In July 2004, the Veteran was treated for inability to bend the left thumb at either joint.  When attempting to bend the thumb, it would lock in place and was painful.  She denied recent trauma or injury but described numbness and tingling of the thumb.  In October 2004, she sought treatment at the VA emergency department for a dislocated thumb.  She reported having pain and dislocation problems since July 2004.

In September 2006, she was treated for complaints of numbness and tingling of the fingers, bilaterally.  The impression was CTS.  A letter from the Veteran's VA provider, dated November 2008, indicates that she was being treated for bilateral CTS.

Based on a review of the evidence, the Board finds that service connection for bilateral CTS is not warranted.  The medical evidence does not indicate that the Veteran's bilateral CTS is in any way related to service.  Regarding lay statements, while she testified that she began having problems and was diagnosed with CTS during service, her statements are not credible as treatment records show her condition manifested in the mid-2000s.  The Phoenix VA problem list dating back to the 1980s does not list hand, finger, or wrist symptomatology or CTS.  She did not indicate hand, finger, or wrist symptoms in 2002.  At the time of treatment in July 2004, she did not report a history of CTS or symptoms thereof.  At most, the evidence shows that the CTS manifested in 2004, almost 22 years after separation from service.  Unfortunately, none of the competent evidence shows a relationship between her bilateral CTS and service.

Consequently, the Board finds the preponderance of the evidence is against the claim for service connection for bilateral CTS.  As the preponderance of the evidence is against the claim, the statutory provisions regarding resolution of reasonable doubt are not applicable.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 54.  The appeal is denied.

D. Fibromyalgia

The Veteran seeks service connection for fibromyalgia.  During her testimony before the Board, she indicated that she was diagnosed with fibromyalgia at the Tampa VA because she had several painful joints.  See Transcript, 13-14.  She indicated that during service she had shoulder, knee, and elbow aches.  She said she reported her joint pain when she sought treatment at sick call.  She went to sick call for aches and pains.  

As discussed above, a complete copy of the Veteran's service treatment records are not available.  However, the problem list dating back to the 1980s lists multiple arthralgias as of May 1993.  Fibromyalgia was not listed as a diagnosis nor were the arthralgias noted as related to service.  

July 2002 VA treatment records show complaints of right hip, bilateral knee, and left elbow pains.  However, fibromyalgia was not indicated.  A VA treatment record dated September 2006 shows a diagnosis of fibromyalgia.

Based on a review of the evidence, the Board finds that service connection for fibromyalgia is not warranted.  Fibromyalgia was not diagnosed until 2006, approximately 24 years after the Veteran separated from service.  While treatment records show complaints of joint pain in 1993 and 2002, the records do not indicate that these symptoms were related to the eventual diagnosis of fibromyalgia.  Regardless, the medical evidence does not indicate a relationship between fibromyalgia and service.

The Board has considered the Veteran's lay statements.  However, fibromyalgia is not a disability that is capable of direct observation and as a layperson, the Veteran is not competent to provide an opinion as to the etiology of her condition.  See Jandreau, 492 F.3d at 1377; Barr, 21 Vet. App. at 308-309; Woehlaert, 21 Vet. App. at 462; Falzone, 8 Vet. App. at 405.  Thus, her statements addressing the etiology of her fibromyalgia and its relationship to joint pains in service are not probative.  Consequently, the Board finds the preponderance of the evidence is against the claim for service connection for fibromyalgia.  As the preponderance of the evidence is against the claim, the statutory provisions regarding resolution of reasonable doubt are not applicable.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 54.  The appeal is denied.

E. Cyst 

The Veteran seeks service connection for a cyst on her neck.  During her hearing before the Board, she testified that she noticed the cyst at the Tampa VA in or around 2006.  She said the lump causes numbness in her hands and shoulders.  See Transcript, 16.  She indicated that she was not treated for the condition during service.  She questioned whether the cyst is related to her back strain in service.

The Board observes that the Veteran has a current diagnosis regarding the cyst on her neck.  However, none of the medical records indicate that the cyst or mass is in any way related to service.  Further, the Veteran reported that she was not treated for the condition during service.  While the Veteran indicated the possibility that the cyst might be related to a past lumbar spine injury, service connection for a spine disability has not been granted.

Based on the foregoing, service connection for a cyst on the Veteran's neck is not warranted.  As the preponderance of the evidence is against the claim, the statutory provisions regarding resolution of reasonable doubt are not applicable.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 54.  The appeal is denied.

F. Hips

The Veteran seeks service connection for a bilateral hip disability.  During her hearing before the Board, she indicated that she started having problems with her hips in the 1980s, after she separated from service.  She testified that her hip disabilities could be due to her in-service back injury or injury to her feet.  See Transcript, 18-19.  She was not treated during service for her hips.

The evidence shows that the Veteran reported right hip pain in July 2002 and April 2004.  X-rays of the pelvis and hips taken in April 2004 were within normal limits, including the sacroiliac joints.  The impression was right hip pain.  A VA treatment record dated August 2005 shows the Veteran reported that her left hip pain began two years prior without injury or prior symptoms.  The impression was trochanteric bursitis on the left.

The Board has reviewed the evidence but finds service connection for a bilateral hip disability is not warranted because the evidence does not show a current diagnosed disability of either hip.  Right hip pain was noted in July 2002 and left hip trochanteric bursitis was noted in August 2005.  Both conditions were noted prior to the filing of the Veteran's claim in February 2008.  Treatment records dated since February 2008 do not show a current diagnosis for either hip.  Without competent evidence of a current diagnosis of a right or left hip disability, service connection is not warranted under any theory of entitlement.  See 38 C.F.R. § 3.303; Degmetich, 104 F.3d 1328; Gilpin, 155 F.3d 1353.  The appeal is denied.

G. Shoulders

The Veteran seeks service connection for bilateral shoulder disabilities.  During her hearing before the Board, she testified that she started having problems with her left shoulder while at Andersen AFB due to engagement in strenuous activity.  See Transcript, 28.  She did not seek treatment for her shoulders during service.  She testified that she had physical therapy sessions at the Tampa VAMC for both shoulders.  Id. at 30.  Her diagnoses have included tendonitis and bursitis.

The Phoenix VA problem list shows a suspected right shoulder rotator cuff injury or calcific bursitis in September 1994.  July 2002 VA treatment records show complaints of right hip, bilateral knee, and left elbow pains but no complaints related to the shoulders.  

In March 2004, the Veteran reported right shoulder pain.  In October 2008, the Veteran reported left shoulder pain with range of motion and weight bearing.  A November 2008 letter from the Veteran's VA provider indicates the Veteran had left shoulder tendonitis and was referred to a specialist for further assessment.  VA treatment records dated in 2012 show complaints of bilateral shoulder pain.

The Board has reviewed the evidence but finds that service connection for a right and left shoulder disability is not warranted.  Regarding the right shoulder, the Veteran does not have a current right shoulder diagnosis other than pain.  VA does not generally grant service connection for symptoms alone, without an identified basis for those symptoms.  Sanchez-Benitez, 13 Vet. App. 282, appeal dismissed in part, and vacated and remanded in part sub nom.  Sanchez-Benitez, 259 F.3d 1356; Evans, 12 Vet. App. at 31-32.  Consequently, the Board finds the Veteran does not have a current right shoulder disability subject to service connection.  In the absence of any current diagnosed disability, service connection may not be granted.  See Degmetich, 104 F.3d 1328; Gilpin, 155 F.3d 1353.

Regarding the left shoulder, the Veteran has had a diagnosis of pain as well as tendonitis during the pendency of the claim.  Unfortunately, the evidence does not support a finding of service connection.  First, the medical evidence does not indicate a relationship between any left shoulder disability and service.  The first indication of a left shoulder condition was in 2008, more than 25 years after service, which weighs against her claim.  More importantly, none of her medical providers have related her left shoulder diagnoses to service.

Second, the lay evidence does not support a finding of service connection.  The Veteran is competent to report subjective symptoms and occurrences, such as injuries and pain; however, the Board finds her testimony alleging the manifestation of shoulder symptoms during service and the continuity of symptoms subsequent thereto not credible.  As discussed above, the Veteran did not report left shoulder pain until 2008.  She did not tell her medical providers that her left shoulder condition was related to service.  Even assuming her testimony is credible, she is not competent to report that any current diagnosis, to include tendonitis, is due to service.  Like arthritis, tendonitis is not capable of lay observation and as a layperson, the Veteran is not competent to provide an opinion as to the etiology of her condition.  See Jandreau, 492 F.3d at 1377; Barr, 21 Vet. App. at 308-309; Woehlaert, 21 Vet. App. at 462; Falzone, 8 Vet. App. at 405.  Thus, her testimony relating her left shoulder tendonitis to service is not competent evidence and is an insufficient basis upon which to grant service connection.

Consequently, the preponderance of the evidence is against the claim for service connection for bilateral shoulder disabilities, to include tendonitis.  As the preponderance of the evidence is against the claim, the statutory provisions regarding resolution of reasonable doubt are not applicable.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 54.


ORDER

Service connection for bilateral knee disabilities is denied.

Service connection for a low back disability, to include arthritis and low back sprain or strain, is denied.

Service connection for bilateral CTS is denied.

Service connection for fibromyalgia is denied.

Service connection for a cyst on the neck is denied.

Service connection for left hip trochanteric bursitis is denied.

Service connection for a right hip condition is denied.

Service connection for left shoulder tendonitis is denied.

Service connection for a right shoulder condition is denied.



REMAND

Reason for Remand: To obtain records.

The Veteran seeks service connection for residuals of a hysterectomy and fibrocystic breast disease.  Multiple attempts have been made to obtain service treatment records from the Veteran's period of service; however, the attempts were unsuccessful.  Based on a review of the available records, it appears that the Veteran had her in-service caesarean section in 1981 at a private hospital, St. David's in Austin, Texas.  Attempts to obtain surgical records from this facility have not been made.  Additionally, the Veteran may have been treated at a non-VA facility in 1994.  The available record indicates that VA approved treatment at Peppertree Hospital for the Veteran's fibrocystic disease.  Since these records may support the Veteran's claims for service connection for residuals of a hysterectomy and fibrocystic breast disease, a remand is required to allow VA to attempt to obtain records from these facilities.

Regarding her claim for entitlement to service connection for an acquired psychiatric disorder, the Veteran testified that she had depression during service and that her performance records would show a decline in performance due to the disorder.  Service personnel records have not been obtained, to include performance review records.  Therefore, on remand, attempts must be made to obtain the Veteran's personnel record, to include performance review records.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and obtain any necessary release form to obtain records from St. David's and Peppertree.  The efforts to obtain these records must be documented, and any evidence received in response to this request must be associated with the claims folder for consideration.  If attempts to obtain these records are unsuccessful, and further attempts to obtain them would be futile, then also document this in the file and notify the Veteran accordingly.

2. Obtain the Veteran's service personnel record.  The efforts to obtain these records must be documented, and any evidence received in response to this request must be associated with the claims folder for consideration.  If attempts to obtain these records are unsuccessful, and further attempts to obtain them would be futile, then also document this in the file and notify the Veteran accordingly.

3. Obtain and associate with the claims file updated VA treatment records. 

4. Conduct any additional development necessary.

5. Then, readjudicate the Veteran's claims on appeal.  If the benefits sought on appeal remain denied, the Veteran and her representative should be provided a supplemental statement of the case (SSOC).  Allow an appropriate period of time for response.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


